EXAMINER’S AMENDMENT/COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 19, 2021 has been received and made of record.  As requested, claims 1 and 8 have been amended and claims 2 and 10 have been cancelled.  Claims 1, 3-6, 8, 9 and 11-14 are pending.   
In response to the amendment, the 112(b) rejection of claims 1-4 and 8-14 and the 103 rejections of claims 1, 3-6, 8, 9 and 11-14 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-6, 8, 9 and11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of U.S. Patent Nos 3,954,109 and 8,641,690 issued to Patel and Fitzpatrick et al., respectively. Patel and Fitzpatrick et al., however, fail to teach or render obvious a wound care device for compressively covering a wound on a body part of a patient, comprising wherein “the elongated inelastic strap having length configured so as to only contact with the patient's body part apart from the contact pad at least partially covering the wound of the patient” as presently recited in claims 1 and 8.
The remaining dependent claims are deemed allowable due to their dependence on allowable claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2014/0188024 discloses a therapeutic pressure strap comprising a band (12) and elongated pressure members positioned within pockets (26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786